Citation Nr: 1501803	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.  VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1981 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of whether to reopen a previously denied claim of entitlement to service connection for upper back disability has been raised by the record, and is referred to the the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence received since the last final denial of service connection for a low back disorder in the October 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the October 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for a low back disorder is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran's claim of entitlement to service connection for a low back disorder was originally denied in an April 1995 rating decision based on a lack of a nexus between the Veteran's current disorder and service.  The Veteran filed a notice of disagreement but failed to perfect the appeal.  Thus, the decision became final. 

Subsequent claims to reopen were denied in rating decisions issued in August 2005 decision and October 2006.  The Veteran did not express disagreement to either of these decisions.  Thus, they became final and the October 2006 decision is the most recent final denial of the claim.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is a nexus between a current low back disorder and service.  

In a November 24, 2010 statement received, the Veteran submitted a claim for a low back disorder.  In support of his claim, the Veteran submitted the opinion of a private physician from November 2010.  The physician opined that it was as likely as not that the Veteran's injury sustained in 1982 contributed to his subsequent injury in 2005 which resulted in the necessity for surgery.  The evidence is new as it was not previously of record.  Furthermore, it is material as it suggests a link between service and his current disorder.  Consequently, the claim for service connection for Veteran's low back disorder is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent only.


REMAND

The Board finds further development is necessary prior to the adjudication of the claim of entitlement to service connection for a low back disorder.

The Veteran was most recently afforded a VA spine examination in February 2011.  The February 2011 VA examiner provided a negative nexus opinion.  However, in doing so, the VA examiner appears to discount the Veteran's contentions of a back injury caused by a horse kicking him while on active duty based on "no documentation" in the service treatment records of the injury sustained.  The Board notes a service treatment record does document that the Veteran was kicked by a horse, which resulted in x-rays being obtained of the chest and rib cage in May 1983, as well as his other reported injury of back pain after a subsequent fall off of a stage.  As such, the February 2001 examination report does not contain sufficient information to adjudicate the claim because the opinion did not adequately address the Veteran's lay contentions.  On Remand, a VA addendum opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take action to obtain an addendum opinion from an appropriate examiner as to the nature and etiology of the claimed low back disorder by an appropriate VA examiner.  The entire claims file should be made available for review by the examiner.  If the examiner determines an examination is required, such an examination shall be provided.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder was caused by or etiologically related to active duty.  The examiner should discuss the significance of the documented 1983 incident in which the Veteran was kicked by a horse and the subsequent 1983 incident in which he fell off of a stage.

The examiner must provide a complete rationale for all opinions or conclusions reached.  Reconcline any opinion with the evidence of record and cite to the record as appropriate.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

2.  Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.

3.  The RO/AMC should then readjudicate the service connection claim.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


